 

Exhibit 10.1

 

BOARD OF DIRECTORS AGREEMENT

 

This Board of Directors Agreement (“Agreement”) made as of December __, 2017, by
and between Apollo Medical Holdings, Inc., with its principal place of business
at 700 North Brand Boulevard, Suite 220, Glendale, California 91203 (the
“Company”) and _____, with an address at _____ (“Director”), provides for
director services, according to the following terms and conditions:

 

I.Services Provided

 

The Director agrees, subject to the Director's continued status as a director,
to serve on the Company’s Board of Directors (the “Board”) and to provide those
services required of a director under the Company’s Certificate of Incorporation
and Bylaws, as both may be amended from time to time (“Articles and Bylaws”) and
under the Delaware General Corporation Law, the federal securities laws and
other state and federal laws and regulations, as applicable, and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) and any stock
exchange or quotation system on which the Company’s securities may be traded
from time to time. Director will also serve on such one or more committees of
the Board as he or she and the Board shall mutually agree.

 

II.Nature of Relationship

 

The Director is an independent contractor and will not be deemed as an employee
of the Company for any purposes by virtue of this Agreement. The Director shall
be solely responsible for the payment or withholding of all federal, state, or
local income taxes, social security taxes, unemployment taxes, and any and all
other taxes relating to the compensation he or she earns under this Agreement.
The Director shall not, in his or her capacity as a director of the Company,
enter into any agreement or incur any obligations on the Company’s behalf,
without appropriate Board action.

 

The Company will supply, at no cost to the Director: periodic briefings on the
business, director packages for each board and committee meeting, copies of
minutes of meetings and any other materials that are required under the
Company’s Articles and Bylaws or the charter of any committee of the Board on
which the Director serves and any other materials which may, by mutual
agreement, be necessary for performing the services requested under this
Agreement.

 

III.Director’s Representations and Warranties

 

The Director represents and warrants that no other party has exclusive rights to
his services in the specific areas in which the Company is conducting business
and that the Director is in no way compromising any rights or trust between any
other party and the Director or creating a conflict of interest as a result of
his or her participation on the Board. The Director also represents, warrants
and covenants that so long as the Director serves on the Board, the Director
will not enter into another agreement that will create a conflict of interest
with this Agreement or the Company. The Director further represents, warrants
and covenants that he or she will comply with the Company’s Articles, Bylaws,
policies and guidelines, all applicable laws and regulations, including Sections
10 and 16 of the Securities Exchange Act of 1934, as amended, and listing rules
of The Nasdaq Stock Market LLC or any other stock exchanges on which the
Company’s securities may be traded; that if he or she is designated by the Board
as an independent director, he or she shall promptly notify the Board of any
circumstances that may potentially impair his or her independence as a director
of the Company; and that he or she shall promptly notify the Board of any
arrangements or agreements relating to compensation provided by a third party to
him or her in connection with his or her status as a director or director
nominee of the Company or the services requested under this Agreement.

 

Throughout the term of this Agreement, the Director agrees he or she will not,
without obtaining the Company’s prior written consent, directly or indirectly
engage or prepare to engage in any activity in competition with the Company’s
business, products or services, including without limitation, products or
services in the development stage, accept employment or provide services to
(including but not limited to service as a member of a board of directors), or
establish a business in competition with the Company; provided, however, that
the Director may serve or continue to serve as an officer or director of one or
more entities that are affiliated with the Company, including without
limitation, entities in which the Company does not have a majority holding.

 



1 

 

 

IV.Compensation

 

A.Cash Fee

 

Subject to Section VI and during the term of this Agreement, the Company shall
pay the Director, if the Company does not otherwise compensate the Director as
an officer or employee, a non-refundable fee of $1,000 per month in
consideration for the Director providing the services described in Section I
which shall compensate him or her for all time spent preparing for, travelling
to (if applicable) and attending Board or committee meetings; provided, however,
that if any Board or committee meetings or duties require out-of-town travel
time, such additional travel time may be billed at the rate set forth in
subparagraph C of this Section IV below.  This cash fee may be revised by action
of the Board from time to time.  Such revision shall be effective as of the date
specified in the resolution for payments not yet earned and need not be
documented by an amendment to this Agreement to be effective. In addition, if
the non-employee Director serves as the chairperson of any standing committee of
the Board, he or she may be entitled to additional cash compensation as decided
by the Board (or the compensation committee thereof) in its sole discretion.

 

B.Additional Payments

 

To the extent services described in Section I require out-of-town trips, such
additional travel time may be charged at the rate of $1,200 per day or pro-rated
portion thereof. This rate may be revised by action of the Board from time to
time for payments not yet earned. Such revision shall be effective as of the
date specified in the resolution and need not be documented by an amendment to
this Agreement to be effective.

 

C.Payment

 

Cash fees shall be paid monthly at the end of each month. No invoices need be
submitted by the Director for payment of the cash fee. Invoices for additional
payments under subparagraph B of this Section IV above shall be submitted by the
Director. Such invoices must be approved by the Company’s Chief Executive
Officer or Chief Financial Officer as to form and completeness.

 

D.Expenses

 

During the term of this Agreement, the Company will reimburse the Director for
reasonable business related expenses approved by the Company in advance, such
approval not to be unreasonably withheld. Invoices for expenses, with receipts
attached, shall be submitted. Such invoices must be approved by the Company’s
Chief Executive Officer or Chief Financial Officer as to form and completeness.

 

E.Equity Compensation

 

For his or her services as a director of the Company, the Director is eligible
to receive awards under the Company’s equity incentive plans as may from time to
time be determined by the Board or the administrator of such plan in its sole
discretion.

 

V.Indemnification and Insurance

 

The Company will execute an indemnification agreement in favor of the Director
substantially in the form of the agreement attached hereto as Exhibit B (the
“Indemnification Agreement”). In addition, so long as the Company’s
indemnification obligations exist under the Indemnification Agreement, the
Company shall provide the Director with directors’ and officers’ liability
insurance coverage in the amounts specified in the Indemnification Agreement.

 

VI.Term of Agreement and Amendments

 

This Agreement shall be in effect from the date hereof through the last date of
the Director’s current term as a member of the Board. This Agreement shall be
automatically renewed on the date of the Director’s reelection as a member of
the Board for the period of such new term unless the Board determines not to
renew this Agreement. Any amendment to this Agreement must be approved by the
Board. Amendments to Section IV “Compensation” hereof do not require the
Director’s consent to be effective.

 



2 

 

 

VII.Termination

 

This Agreement shall automatically terminate upon the death of the Director or
upon his resignation or removal from, or failure to win election or reelection
to, the Board. In the event of expiration or termination of this Agreement, the
Director agrees to return or destroy any materials transferred to the Director
under this Agreement except as may be necessary to fulfill any outstanding
obligations hereunder.  The Director agrees that the Company has the right of
injunctive relief to enforce this provision.

 

The Company’s and the Director’s continuing obligations hereunder in the event
of expiration or termination of this Agreement shall be subject to the terms of
Section XIV hereof.

 

VIII.Limitation of Liability and Force Majeure

 

Under no circumstances shall the Company be liable to the Director for any
consequential damages claimed by any other party as a result of representations
made by the Director with respect to the Company which are materially different
from any to those made in writing by the Company.

 

Furthermore, except for the maintenance of confidentiality, neither party shall
be liable to the other for delay in any performance, or for failure to render
any performance under this Agreement when such delay or failure is caused by
Government regulations (whether or not valid), fire, strike, differences with
workmen, illness of employees, flood, accident, or any other cause or causes
beyond reasonable control of such delinquent party.

 

IX.Confidentiality and Use of Director Information

 

The Director agrees to sign and abide by the Company’s Director Proprietary
Information Agreement attached hereto as Exhibit A (the “Proprietary Information
Agreement”).

 

The Director explicitly consents to the Company holding and processing both
electronically and manually the information that he or she provides to the
Company or the data that the Company collects which relates to the Director for
the purpose of the administration, management and compliance purposes, including
but not limited to the Company’s disclosure of any and all information provided
by the Director in the Company’s proxy statements, annual reports or other
securities filings or reports pursuant to federal or state securities laws or
regulations, and the Director agrees to promptly notify the Company of any
misstatement of a material fact regarding the Director, and of the omission of
any material fact necessary to make the statements contained in such documents
regarding the Director not misleading.

 

X.Resolution of Dispute

 

Any dispute regarding this Agreement (including without limitation its validity,
interpretation, performance, enforcement, termination and damages) shall be
determined in accordance with the laws of the State of California, the United
States of America.  Any action under this paragraph shall not preclude any party
hereto from seeking injunctive or other legal relief to which each party may be
entitled.

 

XI.Entire Agreement

 

This Agreement (including agreements executed in substantially the form of the
exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and, except as otherwise set forth herein,
may not be added to, modified, or waived, in whole or in part, except by a
writing signed by the party against whom such addition, modification or waiver
is sought to be asserted.

 



3 

 

 

XII.Assignment

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

XIII.Notices

 

Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above. Any such notice shall be deemed given
when received and notice given by registered mail shall be considered to have
been given on the tenth (10th) day after having been sent in the manner provided
for above.

 

XIV.Survival of Obligations

 

Notwithstanding the expiration or termination of this Agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, the Director’s obligations under the Proprietary
Information Agreement, the Company’s obligation to make any fees and expense
payments required pursuant to Section IV due up to the date of the expiration or
termination, and the Company’s indemnification and insurance obligations set
forth in Section V hereof) or which thereafter might accrue in respect of any
act or omission of such party prior to such expiration or termination.

 

XV.Attorneys’ Fees

 

If any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of a dispute, breach or default in connection with any of
the provisions hereof, the successful or substantially prevailing party
(including a party successful or substantially prevailing in defense) shall be
entitled to recover its actual attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.

 

XVI.Severability

 

Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this Agreement.

 

XVII.Counterparts

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this
Agreement by facsimile or other electronic signature is legal, valid and binding
for all purposes.

 

(Remainder of page intentionally left blank)

 

4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 



Director:   Apollo Medical Holdings, Inc.                           By:        
  [FULL NAME]     Warren Hosseinion, M.D., Co-Chief Executive Officer

 

5 

 

 

EXHIBIT A

 

DIRECTOR PROPRIETARY INFORMATION AGREEMENT

  

6 

 

 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 



7 

 

